DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian (Reg. No. 42595) on July 15, 2022.
The application has been amended as follows: 

1. (Currently Amended) A node in a blockchain network, the node comprising: 
a hardware processor that when executing one or more instructions stored in a memory is configured to: 
receive a document comprising a document identifier (ID) and a document type; 
generate at least one hashed attribute for sharing of the document based on the document ID and the document type; 
acquire, based on the at least one hashed attribute, a list of documents and corresponding document owners to be linked to the document; and 
create a plurality of linked documents based on the list of the documents.  

2. (Currently Amended) The node of claim 1, wherein 
generate a hashed owner organization ID for the document.  

3. (Currently Amended) The node of claim 2, wherein 
form a composite key based on the at least one hashed attribute and the hashed owner organization ID.  

4. (Currently Amended) The node of claim 3, wherein 
retrieve the at least one hashed attribute associated with the document based on the composite key.  

5. (Currently Amended) The node of claim 3, wherein 
retrieve IDs of documents in the list of documents and a corresponding hashed owner organization ID based on the composite key.  

6. (Currently Amended) The node of claim 1, wherein, in response to a document owner organization ID and a plurality of owner organization IDs belonging to a partnership Merkle tree, 
acquire a plurality of templates for logic matching for a subset of documents belonging to the document owner organization ID based on an organization relationship.  

7. (Currently Amended) The node of claim 6, wherein, when the processor is configured to acquire the list of the documents and the corresponding document owners, 
acquire the list of the documents and the corresponding document owners based on the logic matching. 

13. (Currently Amended) The method of claim 8, wherein, in response to a document owner organization ID and a plurality of owner organization IDs belonging to a partnership Merkle tree, the method further comprises: 
acquiring a plurality ofPage 4 of 9Atty Dkt No. P201908715US01Serial No. 16/747,514 templates for logic matching for a subset of documents belonging to the document owner organization ID based on an organization relationship.  

17. (Currently Amended) The non-transitory computer readable medium of claim 16, [f] wherein the one or more instructions further cause the processor to perform: 
forming a composite key based on the at least one hashed attribute and the hashed owner organization ID.  

19. (Currently Amended) The non-transitory computer readable medium of claim 15, wherein, in response to a document owner organization ID and a plurality of owner organization IDs belonging to a partnership Merkle tree, the one or more instructions further cause the processor to perform: 
acquiring a plurality of templates for logic matching for a subset of documents belonging to the document owner organization ID based on an organization relationship.  

20. (Currently Amended) The non-transitory computer readable medium of claim 19, wherein the acquiring the list of the documents and the corresponding document owners further comprises: Page 6 of 9Atty Dkt No. P201908715US01Serial No. 16/747,514 
acquiring the list of the documents and the corresponding document owners to be linked to the document based on the logic matching.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receive a document comprising a document identifier (ID) and a document type; generate at least one hashed attribute for sharing of the document based on the document ID and the document type; acquire, based on the at least one hashed attribute, a list of documents and corresponding document owners to be linked to the document; and create a plurality of linked documents based on the list of the documents". 
The following is considered to be the closest prior art of record:
Fisher (US 2019/0356493) – teaches a smart document where the document is hashed to generate a document ID which is stored in a distributed ledger along with metadata to enforce access rules for accessing the smart document.
Knas (US 11157876) – teaches searching for related documents within a database and adding the related documents to a new block in a blockchain.
Harmonen (US 2012/0017275) – teaches linking metadata.
Singh (US 2020/0204557) – teaches storing attribute hashes in a shared ledger.
Campero (US 2017/0300898) – teaches storing a hashed attribute in a distributed ledger.
Roy (US 2020/0117637) – teaches hashing an organization ID for a document.
Panda (US 2017/0257516) – teaches hashing a document.
Goodwin (US 2021/0165915) – teaches comparing the document hash to a hash stored on a blockchain for document verification.
	However, no cited prior art can be found that teaches the claim as a whole including the limitation of “acquire, based on the at least one hashed attribute, a list of documents and corresponding document owners to be linked to the document” as currently claimed.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on June 6, 2022 have overcome the prior rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498